Exhibit 99.1 Dear Shareholder Confidence among both corporate and leisure travelers has strengthened and performance across the hotel industry was healthy during the first half of 2014. Occupancy rates have reached pre-recession peak levels in many domestic markets as demand for lodging continues to outpace the level of new hotel supply growth. Performance across the Apple Hospitality REIT, Inc. portfolio of hotels during the second quarter of this year was in line with industry trends and the hotel industry outlook for the second half of 2014 and into 2015 remains positive. Apple Hospitality REIT is one of the largest hospitality REITs in the industry. Our real estate portfolio includes 188 Marriott®- and Hilton®-branded hotels, with an aggregate of 23,489 rooms, diversified across markets within 33 states. The second quarter of 2014 marked the first full quarter of operations since the merger of Apple REIT Seven, Inc. and Apple REIT Eight, Inc. into Apple Hospitality REIT (formerly Apple REIT Nine, Inc.). I am pleased to report that for the three months ending June 30, 2014, our combined hotels achieved an average occupancy rate of 81 percent, an average daily rate (ADR) of $123 and revenue per available room (RevPAR) of $100, an increase of three percent, five percent and eight percent, respectively, from results for the same period in 2013 (assumes the mergers were completed January 1, 2013). Combined results for the first six months of 2014 as compared to combined results for the same period of 2013 produced increases in occupancy, ADR and RevPAR of one percent, five percent and seven percent, respectively (assumes the mergers were completed January 1, 2013). Adjusted funds from operations (AFFO) for the second quarter of this year totaled $77.3 million, or approximately $0.21 per share. AFFO for the then Apple REIT Nine portfolio for the same period of 2013 totaled $38.9 million or $0.21 per share. It is our expectation that year-over-year comparisons will become more meaningful over time. The current annualized distribution rate for the Company is $0.66 per share. The Company closely monitors this annualized distribution rate, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance, and may make adjustments as needed, based on available cash resources. The increased size and scale of Apple Hospitality REIT is expected to provide the Company with a variety of enhanced strategic abilities and benefits including: an improved capacity to take advantage of opportunistic growth; access to favorable cost of capital which could be used to provide greater financial flexibility across business cycles; cost savings through the elimination of duplicative processes; and enhanced avenues of liquidity for our shareholders. The Company continues to actively collaborate with advisors from Merrill Lynch, Pierce, Fenner & Smith, Incorporated to review strategic alternatives for the Company including but not limitedto a potential listing of the Company’s shares fortrading on a national securities exchange, a sale ofthe Company or a merger of the Company with a third party. The Company anticipates updates regarding this process will be provided as appropriate. Our team remains steadfast to our long-term shareholder objectives. As hotel industry fundamentals continue to strengthen, I am confident our Company is well positioned for future progress. As always, thank you for your investment in Apple Hospitality REIT. Sincerely, Glade M. Knight, Executive Chairman STATEMENTS OF OPERATIONS (Unaudited) Three months ended Three months ended Six months ended Six months ended (In thousands except statistical data) June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Series B convertible preferred share expense - - - Transaction costs Interest expense, net Total expenses $ NET INCOME Net income (loss) $ $ $ ) $ Unrealized loss on interest rate derivative ) - ) - Comprehensive income (loss) $ $ $ ) $ Net income (loss) per share $ $ $ ) $ ADJUSTED FUNDS FROM OPERATIONS (A) Net income (loss) $ $ $ ) $ Depreciation and amortization of real estate owned Funds (loss) from operations (FFO) $ $ $ ) $ Interest earned on note receivable - - Series B convertible preferred share expense - - - Straight-line rent - - Transaction costs Adjusted funds from operations (AFFO) $ FFO per share $ $ $ - $ AFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 81
